NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-30114

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00022-DWM

 v.
                                                MEMORANDUM*
CHAD EDWARD NOZISKA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                            Submitted August 9, 2017*

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Chad Edward Noziska appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Noziska contends that he is entitled to a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The record makes

clear that the district court imposed Noziska’s sentence for reasons unrelated to the

guideline range lowered by Amendment 782. Noziska is, therefore, ineligible for a

sentence reduction because his sentence was not “based on a sentencing range that

has subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2); United States v. Rodriguez-Soriano, 855 F.3d 1040, 1045-46 (9th

Cir. 2017).

      AFFIRMED.




                                          2                                   15-30114